DISSENTING OPINION OE
MR. JUSTICE WOLE.
In this case there was evidence tending to prove that the defendant on other occasions had sent his own physician to look after his natural acknowledged children. If a physician is to be chosen then it is the person who is to pay the bill who has the right to choose. In the case of a legitimate family the wife is the authorized agent of the husband to *676obtain the services of a physician. This agency does not exist in the mother of a natural acknowledged child. She has no right to bind the father. I am disposed to concede that when there is an emergency a physician may be called in, that his assistance is necessary, and that the father may be held to be responsible for the emergency visit. There was no emergency demonstrated in this case and I donbt if any emergency could be proved beyond the first visit. Hence no contract arose, except perhaps for the first emergency visit.
Furthermore, given the presumption of honesty and good motives that exist in favor of any citizen, I see no reason to assume that the father in this case was delinquent in not finding out about his children. ITe may have had no actual notice despite his proximity to the house of his children. He may have been away when the sickness occurred. In any event I see no reason for assuming a lack of duty or humanity on his part until this attitude is proved.
I am authorized to state that Mr. Justice Aldrey joins in this dissent.